DETAILED ACTION
This application is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are acceptable.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2012/0318086 to Yang et al., which discloses:
Claim 1: A rack bearing 305 for a rack and pinion steering system (FIG. 3; see Title), the rack bearing 305 comprising:
a first bearing portion 305 biasingly connected to a second bearing portion 305 (via elastic supports 303), the first bearing portion 305 and the second bearing portion 305 extending along a first axis between a first rack bearing end (opposite 317a) and a second rack bearing end 317a, the second rack bearing end defines a rack bearing engagement surface that is disposed in a nonparallel and a non- perpendicular relationship with respect to the first rack bearing end.
Claims 1-2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2011/0193331 to Heo, which discloses:
Claim 1: A rack bearing 320 for a rack and pinion steering system (FIGS. 3-4; see Title), the rack bearing 320 comprising:
a first bearing portion 320a biasingly connected to a second bearing portion 320b (via springs 323), the first bearing portion 320a and the second bearing portion 320b extending along a first axis between a first rack bearing end (right side of 320 shown in FIG. 4) and a second rack bearing end (left side of 320 shown in FIG. 4), the second rack bearing end defines a rack bearing engagement surface that is disposed in a nonparallel and a non-perpendicular relationship with respect to the first rack bearing end.
Claim 2: The rack bearing 320 of claim 1, wherein the rack bearing engagement surface is arranged to engage an adjuster plug engagement surface (right side of 310 shown in FIG. 4) of an adjuster plug 310.
Claims 1-2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2007/0163375 to Counts, which discloses:
Claim 1: A rack bearing 56 for a rack and pinion steering system (FIGS. 5 and 7; see Title), the rack bearing 56 comprising:
a first bearing portion 66 biasingly connected to a second bearing portion 66, the first bearing portion 66 and the second bearing portion 66 extending along a first axis between a first rack bearing end (top side of 56 shown in FIG. 5) and a second rack bearing end (bottom side of 56 shown in FIG. 5), the second rack bearing end defines a rack bearing engagement surface that is disposed in a nonparallel and a non-perpendicular relationship with respect to the first rack bearing end (see, e.g., FIG. 5).
Claim 2: The rack bearing 56 of claim 1, wherein the rack bearing engagement surface is arranged to engage an adjuster plug engagement surface 76 of an adjuster plug 78.
Conclusion
German Patent Publication No. 202010011990 to Meller, Korean Patent Publication No. 20100050123A to 허성무, and International Patent Application Publication No. WO 2009/097648 to Belonogoff are made of record, not relied upon, but are pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDELL J KRUG whose telephone number is (313)446-6577.  The examiner can normally be reached on Mon-Fri: 9:00-14:30 AZ time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Joyce can be reached on 571-272-7107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RANDELL J KRUG/Primary Examiner, Art Unit 3658